            Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


MARIO ACUNA,                                 )        CIVIL ACTION NO.
     Plaintiff                               )
v.                                           )
                                             )
A BETTER WAY WHOLESALE                       )
AUTOS, INC. AND CAPITAL ONE, N.A)                    TRIAL BY JURY DEMANDED
DIE/A CAPITAL ONE               )
AUTO FINANCE,                   )
      Defendants                )
                                             )        SEPTEMBER 18, 2019


                                          COMPLAINT

                                    I.    INTRODUCTION

       1.      This is an action brought by a consumer against an automobile dealership

for violation of the Truth in Lending Act (“TILA”), 15 U.S.C.    §   1601 et seq., Connecticut

Unfair Trade Practices Act (“CUTPA”), Conn. Gen. Stat.         § 42-1 1 Oa et seq.   and for

breach of the implied warranty of merchantability under the Magnuson-Moss Warranty

Act (“MMWA”), 15 U.S.C.    § 2301 etseq.,        and breach of express warranty. Liability is

asserted against the assignee of the retail installment contract pursuant to the terms of

the contract and Conn. Gen. Stat.   §    52-572g. Liability is asserted independently against

the assignee for violation of the Fair Credit Reporting Act (“FCRA”) and the Creditor

Collections Practices Act (“CCPA”).


                                          II. PARTIES

      2.       Plaintiff, Mario Acuna, is a consumer residing in Waterbury, Connecticut.
             Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 2 of 13



        3.         Defendant A Better Way Wholesale Autos, Inc. (“ABW”) is a Connecticut

corporation and is licensed to operate an automobile dealership in Naugatuck,

Connecticut.

       4.          Defendant Capital One, N.A. d/b/a Capital One Auto Finance (“Capital

One”) is a national bank with a principal office in McClean, Virginia.


                                          III.   JURISDICTION

       5.         This Court has jurisdiction over this action pursuant to 15 U.S.C.    1640,

15 U.S.C.     §   l681p, 28 U.S.C.   §   1331, and Fed. A. Civ. P. 18(a).

       6.         This Court has jurisdiction over ABW because it is located in Connecticut

and is organized under Connecticut law.

       7.         This Court has jurisdiction over Capital One because it regularly conducts

business in this state.

       8.         Venue in this Court is proper because all of the parties are located in this

state and the transaction occurred in this state.


                               IV.        FACTUAL ALLEGATIONS

       9.         On or about November 3, 2018, Plaintiff visited ABW interested in

purchasing a used vehicle, specifically a 2017 Jeep Cherokee Trailhawk (the “Vehicle”),

after seeing the Vehicle on ABW’s website.

       10.        Plaintiff met with Christopher Foody (“Foody”), an ABW salesperson.

       11.        Foody showed Plaintiff a CarFax vehicle history report on a computer

screen during the course of the transaction. The report indicated that the Vehicle had

been involved in an accident.




                                                    2
           Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 3 of 13



         12.   Foody falsely told Plaintiff that the damage was only cosmetic and that he

did not need to worry.

         13.   Unbeknownst to Plaintiff, the Vehicle had been involved in a crash or other

event resulting in structural damage to the front upper unibody rendering it unsafe to

drive.

         14.   This damage would have been apparent to any automotive professional

performing a visual inspection of the Vehicle and/or the mandatory safety inspection

pursuant to Conn. Gen. Stat.     §   14-62(g).

         15.   Plaintiff relied on the statement regarding the cosmetic nature of the

damage, since if he had known that resultant damage rendered the Vehicle unsafe, he

would not have gone forward with the transaction.

         16.   Plaintiff was provided with a Connecticut Department of Motor Vehicles

Form K-208 evincing the results of the safety inspection purportedly performed pursuant

to Conn. Gen. Stat.   §   14-62(g) indicating that the “frame/chassis” passed inspection and

that the Vehicle was safe for operation on the roads and highways of Connecticut.

         17.   ABW has a business practice of procuring damaged vehicles cheaply at

auction, often with disclosures of structural damage, and selling them to unsuspecting

consumers without repairing the damage or disclosing the damage.

         18.   It falsely represents to potential buyers on its website and in its sales

presentations that its low prices, which it falsely and deceptively claims are “wholesale”

prices, are attributable to its business model.

         19.   Plaintiff was originally told that his monthly payment would be more than

$500 per month.




                                                 3
               Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 4 of 13



             20.   A member of ABW’s finance staff told him that if he paid an additional

    $300 for “free” oil changes for life1, his monthly payment would be reduced to $477 per

    month.

             21.   Plaintiff reluctantly agreed to accept this additional charge, although he

was unable to compare credit terms between the transaction with the “free” oil changes

    included and without their inclusion.

             22.   Plaintiff agreed to purchase the Vehicle for a cash price of $20,995. He

paid a $1,800 down payment and financed the remaining balance pursuant to a retail

installment sales contract (the “Contract”) that was subsequently assigned to Capital

One.

             23.   The Contract lists the oil change contract as part of the amount financed

instead of the finance charge.

             24.   The lower monthly payment was conditioned upon the purchase of the oil

change contract. Since that contract was incidental to the extension of credit at the $477

monthly payment, it should have been included as part of the finance charge pursuant

to Regulation Z under TILA.

          25.      Shortly after taking delivery, Plaintiff began to experience problems with

the Vehicle. While driving on the highway, it would shutter violently. When the brakes

were applied while traveling at speed, the shuttering became more intense.

          26.      As a result of the shuttering and its effect upon braking, Plaintiff was

involved in a minor accident and brought the Vehicle to a body shop for repairs.




1
    According to the Purchase Order, the actual charge for the oil change service was $299.



                                                      4
         Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 5 of 13



       27.    While the Vehicle was being worked on, the body shop informed Plaintiff

that the Vehicle had previously been involved in a significant accident and told him that

the Vehicle may not be safe to drive.

       28.    Alarmed, Plaintiff had the Vehicle inspected by an independent auto body

expert at a cost of $650, and the expert informed Plaintiff that the Vehicle had structural

damage, that it had not been properly repaired, and that it was not safe to drive.

       29.    Due to the defects to the Vehicle, Plaintiff elected to revoke acceptance of

the Vehicle and returned it to ABW on January 21, 2079.

       30.    Plaintiff’s counsel sent notice (the “Letter”) to ABW and Capital One

(collectively, “Defendants”) on February 1, 2019 informing them of Plaintiff’s claims and

demanding a return of all sums paid under the Contract.

       31.    The Letter also informed Capital One that Plaintiff disputed any further

indebtedness under the Contract (the “Account”), that Plaintiff was represented by legal

counsel and should be contacted only through counsel. The letter provided Capital One

with the name, address, and telephone number of Plaintiff’s legal counsel.

       32.    Despite request, Capital One continued to report the Account as

delinquent to Equifax and Experian, two consumer reporting agencies (“CRAs”).

      33.    Capital One acknowledged receipt of the letter and advised that it would

report the Account as disputed only if disputes were initiated with the CRAs.

      34.    On or about April 23, 2019, Plaintiff initiated disputes with the CRA5 by

providing Equifax and Experian with information regarding the disputed nature of the

account and requesting that they investigate the reporting.




                                             5
           Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 6 of 13



       35.      Equifax and Experian made an inquiry of Capital One and asked it to

investigate its records and to either verify or update its reporting.

       36.      Despite its actual knowledge that Plaintiff disputed any indebtedness,

Capital One improperly reported to Equifax and Experian that the Account had been

charged off, was delinquent, or both, and it failed to include as part of its reporting that

Plaintiff had disputed the claimed debt.

       37.      As a consequence of Capital One’s false response, Equifax and Experian

continued to report the claimed debt negatively without any reference to the dispute.

       38.      In June 2019, Plaintiff attempted to obtain credit from JP Morgan Chase

Bank, N.A., but was rejected, in whole or in part, due to the negative reporting of the

Account by Experian.

       39.      On or about May 23, 2019, ABW returned the $1,800 down payment. No

other sums have been returned to Plaintiff.

       40.      On or about May 13, 2019, Capital One sent a letter directly to Plaintiff

attempting to collect on the Account.


                                  V.     CAUSES OF ACTION

             A. TRUTH IN LENDING ACT (ABW ONLY)

      41.       ABW violated TILA by including the cost of the oil change contract as part

of the amount financed and by not disclosing it as part of the finance charge even

though these charges were incidental to the extension of credit at the offered monthly

payment.

      42.       As a result, the required disclosures are inaccurate in violation of

Regulation Z.



                                               6
          Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 7 of 13



       43.     ABW is liable to Plaintiff for actual damages plus additional statutory

damages of $2,000 and attorney’s fees and costs.


             a. FAIR CREDIT REPORTING ACT (CAPITAL ONE ONLY)

       44.     Capital One is a person as that term is defined by the FCRA, 15 U.S.C.                  §
1681a(b), and a furnisher of information to consumer reporting agencies as

contemplated by the FCRA, 15 U.S.C.          §   1681s-2.

       45.     15 U.S.C.   §   1681s-2(a)(1)(A) prohibited Capital One from reporting

information that it had reasonable cause to know was inaccurate to CRA5.

       46.     Capital One violated 15 U.S.C.          §   1681 s-2(a)(1)(A).

       47.     15 U.S.C.   §   1681s-2(a)(1)(B) prohibited Capital One from furnishing

information to the CRAs after being notified by Plaintiff that information on his reports

was inaccurate when it was in fact inaccurate.

       48.     Capital One violated 15 U.S.C.          §   1681s-2(a)(1)(B).

       49.     15 U.S.C.   §   1681 s-2(a)(2) creates a duty for Capital One to correct and

update information that it has furnished to CRAs and it has learned that information

reported was inaccurate or incomplete.

       50.     Pursuant to 15 U.S.C.     §   1681s-2(b), upon notification from CRAs that the

information on the Plaintiff’s consumer report was disputed by as inaccurate, Capital

One had a duty to conduct an investigation with respect to the disputed information and

review all relevant information provided by the CRAs.

       51.     Capital One violated 15 U.S.C.          §   1681 s-2(b), for which a private right of

action exists, by its negligence in failing to investigate the disputed information.




                                                   7
           Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 8 of 13



         52.    Capital One is liable to Plaintiff for his damages and a reasonable

attorney’s fee pursuant to 15 U.S.C.    §   1681o.

         53.    Capital One’s failure to investigate the disputed information following the

provision of the explanation of benefits was willful, and it is also liable to Plaintiff for

punitive damages and statutory damages pursuant to 15 U.S.C.           §   1681n.


               a. CREDITOR COLLECTIONS PRACTICES ACT (CAPITAL ONE ONLY)

         54.    Capital One violated the CCPA by communicating directly with Plaintiff

after it had been notified in the Letter that he was represented by legal counsel and had

been notified of his counsel’s name and address, a violation of Conn. Agencies Reg.             §
36a-647-4(a) (2).

         55.    For Capital One’s violations of the CCPA, Plaintiff is entitled to damages,

statutory damages of up to $1,000, attorney’ s fees and costs pursuant to Conn. Gen.

Stat.   § 36a-648.
               b. BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

         56.   The Vehicle is a consumer product as that term is defined in         § 2301(1)   of

the MMWA (15 U.S.C.      § 2301-2312).
         57.   ABW breached the implied warranty of merchantability, Conn. Gen. Stat.                §
42a-2-314, by selling the Vehicle to Plaintiff in an unsafe condition with structural

damage.

         58.   ABW knew, or reasonably should have known, based on its expertise that

the Vehicle was unsafe and unmerchantable at the time of sale due to structural

damage.




                                                8
         Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 9 of 13



       59.     It is not possible for ABW to cure the breaches of implied warranty of

merchantability, or Plaintiff provided ABW with a reasonable opportunity to cure the

breach of implied warranty but it has not done so, or both.

       60.     ABW’s breaches of the implied warranty of merchantability were tortious in

nature, in bad faith, were wanton and malicious, outrageous, and were undertaken with

bad motive and with a reckless indifference to Plaintiff’ interests and the injury that he

sustained.

       61.     Specifically, the Vehicle was unsafe and posed a safety risk to Plaintiff

and any other passengers in the Vehicle.

       62.     ABW’s breach of the implied warranty of merchantability has caused

Plaintiff to incur damages, including common law punitive damages.

       63.     Plaintiff also seeks an order stating that he validly revoked acceptance of

the Vehicle.

       64.     ABW is also liable for attorney’s fees pursuant to MMWA.

       65.     Capital One is liable to Plaintiff as assignee pursuant to Conn. Gen. Stat.

§ 52-572g and the terms of the Contract.

               c. BREACH OF EXPRESS WARRANTY

       66.     ABW made affirmations of fact or promise relating to the Vehicle that

became part of the basis of the bargain and that created express warranties pursuant to

Conn. Gen. Stat.   § 42a-2-313(a).
       67.     Specifically, ABW represented that the damage noted in the CarFax

vehicle history report was only cosmetic, that the Vehicle was safe for operation on the




                                             9
           Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 10 of 13



Connecticut Department of Motor Vehicles Form K-208, and that the “frame/chassis”

passed inspection and was safe.

       68.         ABW’s representations that the Vehicle was safe were part of the basis of

the bargain and had Plaintiff known otherwise, he would not have purchased the

Vehicle.

       69.         The Vehicle was not safe and the “frame/chassis” should not have passed

inspection.

       70.         ABW’s breach of express warranties were tortious in nature, in bad faith,

were wanton and malicious, outrageous, and were undertaken with bad motive and with

a reckless indifference to the Plaintiff’s interests and the injury that he sustained. As a

result of the above-described actions, ABW is liable to Plaintiff for his damages,

including common law punitive damages.

       71.         Specifically, the Vehicle was unsafe and posed a safety risk to Plaintiff

and any other passengers in the Vehicle.

       72.         Capital One is liable to Plaintiff pursuant to Conn. Gen. Stat.   § 52-572g
and the terms of the Contract.


               d. CONNECTICUT UNFAIR TRADE PRACTICES ACT

       73.         ABW violated CUTPA in the following ways:

              a.      The violations of TILA as aforedescribed;

              b.      It sold the Vehicle to Plaintiff in an unsafe condition despite being

                      aware of the condition by way of the disclosure of structural damage at

                      auction;




                                                 10
        Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 11 of 13



             c.      Its repeated conduct in selling of structurally damaged, unsafe vehicles

                     to consumers, including Plaintiff; and

             d.      It falsely represented to Plaintiff on the Connecticut Department of

                     Motor Vehicles form K-208 that the Vehicle was safe for operation and

                     that the “frame/chassis” passed inspection.

       74.        ABW’s conduct, as aforedescribed, was deceptive and unfair, and in

violation of CUTPA. It has caused Plaintiff to suffer ascertainable losses and damages

in that he was not able to make a meaningful comparison of credit terms, he was sold

an unsafe Vehicle, and he has not had all sums paid under the Contract returned to

him.

       75.    ABW is liable to Plaintiff for his actual damages plus punitive damages

and a reasonable attorney’s fee and costs.

       76.    Capital One is liable to Plaintiff as assignee of the Contract pursuant to

Conn. Gen. Stat.     § 52-572g and the terms of the Contract.

             e. CONNECTICUT UNFAIR TRADE PRACTICES (CAPITAL ONE

                    ONLY)

       77.    Capital One violated CUTPA in the following ways:

              a. Its violations of the FCRA as aforedescribed,

              b. Its violations of the CCPA as aforedescribed; and

              c. Its willful failure to acknowledge Plaintiff’s disputing of the Account

                     despite two admonishments.




                                               11
        Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 12 of 13



      78.    Capital One’s conduct, as aforedescribed, was deceptive and unfair, and

in violation of CUTPA. It has Plaintiff to suffer ascertainable losses and damages in that

he was denied credit.

      79.    Capital One is liable to Plaintiff for his actual damages plus punitive

damages and a reasonable attorney’s fee and costs.




                                            12
        Case 3:19-cv-01461-JAM Document 1 Filed 09/18/19 Page 13 of 13




      WHEREFORE, Plaintiff claims actual damages, statutory damages of $2,000,

punitive damage, an order stating that Plaintiff validly revoked acceptance of the

Vehicle, and attorney’s fees and costs.

                                                                       j
                                          PLAINTIFF, MARIOACU(

                                          By_________
                                           Dari1I S. Jiir1(Q188)
                                           dblinn@consumerIawgroup.com
                                           Brendan L. Mahoney (ct29839)
                                           bmahoney @ consumerlawgroup.com
                                           Consumer Law Group, LLC
                                           35 Cold Spring Rd. Suite 512
                                           Rocky Hill, CT 06067
                                           Tel. (860) 571-0408
                                           Fax (860) 571-7457




                                           13
